IN THE SUPREME COURT OF MISSISSIPPI

                                     NO. 2003-DR-01325-SCT

SHERWOOD BROWN

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                                04/07/1995
TRIAL JUDGE:                                     HON. ANDREW C. BAKER
COURT FROM WHICH APPEALED:                       DESOTO COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                          ELIZABETH JANE HICKS
ATTORNEY FOR APPELLEE:                           OFFICE OF THE ATTORNEY GENERAL
                                                 BY: MARVIN L. WHITE, JR.
DISTRICT ATTORNEY:                               ROBERT L. WILLIAMS
NATURE OF THE CASE:                              CRIMINAL - DEATH PENALTY - POST
                                                 CONVICTION
DISPOSITION:                                     LEAVE TO SEEK POST-CONVICTION
                                                 RELIEF GRANTED - 06/17/2004
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

        EN BANC

        DICKINSON, JUSTICE, FOR THE COURT:

¶1.     Sherwood Brown was convicted of two counts of murder and one count of capital murder for the

1993 murders of Evangela Boyd, Verline Boyd and Betty Boyd. See Brown v. State, 690 So. 2d 276

(Miss. 1996). His conviction was upheld by this Court on direct appeal.1 See id. Brown's subsequent

        1
           Brown's petition for writ of certiorari before the United States Supreme Court was denied
(Brown v. Mississippi, 522 U.S. 849, 118 S. Ct. 136, 139 L. Ed. 2d. 85 (1997)) as was his motion
for rehearing on the matter (Brown v. Mississippi, 522 U.S. 1009, 118 S. Ct. 591, 139 L. Ed. 2d.
427 (1997)). According to his petition before this Court, Brown's petition for habeas corpus relief was
filed in the United States District Court for the Northern District of Mississippi and at the time of his
filing before this Court, was still pending. See Brown v. Puckett, No.3:OiCV197-D, 2003 WL
21018627 (N.D. Miss. 2003).
post-conviction relief request was denied. See Brown v. State, 798 So. 2d 481 (Miss. 2001). Brown

now files a successive application for leave to seek post-conviction relief.

                                             DISCUSSION

¶2.     Brown’s single claim in his application is that he is mentally retarded and, therefore, exempt from

execution based on Atkins v. Virginia, 536 U.S. 304, 122 S. Ct. 2242, 153 L. Ed. 2d 335 (2002).

Since Atkins was not decided until 2002, it constitutes an “intervening decision” of the United States

Supreme Court, saving Brown's petition before this Court from being procedurally barred. Miss. Code

Ann. § 99-39-5 (2). See also Foster v. State, 848 So. 2d 172 (Miss. 2003).

¶3.     Our recent opinion in Chase v. State, 2004 WL 1118688 (Miss. 2004), controls the analysis of

the case sub judice and dictates that Brown be allowed to file his petition. On a post-conviction request

for an Atkins determination, where the trial took place prior to the Atkins decision, the movant must

present to this Court an affidavit from an expert who opines to a reasonable degree of probability/certainty

that the defendant has an IQ of 75 or below and that, in the expert's opinion, there is a reasonable basis

to believe that the defendant will be found mentally retarded.

¶4.     Brown has provided an affidavit from Dr. Marsha Little, who testifies that upon recollection that

Brown has an IQ in the lower 70's. In addition, she testifies that Brown was mentally retarded at the time

of the crime and further testing would support her conclusion.

¶5.     Therefore, based on Atkins and our recent decision in Chase, we grant Brown leave to file a

motion to vacate death sentence in the DeSoto County Circuit Court.

¶6.     LEAVE TO SEEK POST-CONVICTION RELIEF, GRANTED.

     SMITH, C.J., WALLER AND COBB, P.JJ., CARLSON, GRAVES AND
RANDOLPH, JJ., CONCUR. EASLEY, J., DISSENTS WITHOUT SEPARATE WRITTEN
OPINION. DIAZ, J., NOT PARTICIPATING.

                                                     2
3